Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.        Grounds for the rejection of new amended claims are provided below as necessitated by amendment.
Claim Objections

2.	The disclosure is objected to because of the following informalities: current claims such as claims 1, 14, 22 disclosed “light detecting device”, “processing device”.  According to current specification, the definition of these wordings are as the followings: 
         “light detecting device” – “The one or more light sensing devices 62 may include photodiodes, bipolar phototransistors, photosensitive field-effect transistors, photodetectors, and the like … the detector 36 may include a plurality of light sensing devices 62, such as two, three, four, or any number of light sensing devices”, (Applicant’s publication 2020/0300499, [0047]).  Therefore, it is not clear what specifically a “light detecting device” is.  In the other words, the definition of a “light detecting device” is indefinite.  The claims should point out a specific element for “light detecting device”.  
         “processing device” -  A processing device 64, such as a printed circuit board containing signal conditioning circuits (not shown), analog to digital conversion circuits (not shown), microprocessor (not shown) and memory (not shown), (Applicant’s publication 2020/0300499, [0050]). “The processing device 64 typically includes a memory (not shown) capable of storing executable instructions. The executable instructions may be stored or organized in any manner and at any level of abstraction, such as in connection with one or more applications, processor, or routines”, (Applicant’s publication 2020/0300499, [0052]).  Similarly, it is not clear what specifically a “processing device” is.  In the other words, the definition of a “processing device” is indefinite.  The claims should point out a specific element for “processing device”.    
Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.         Current claims are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 
5.        Current claims such as claims 1, 14, 22 disclosed “light detecting device”, “processing device”.  According to current specification, the definition of these wordings are as the followings: 
         “light detecting device” – “The one or more light sensing devices 62 may include photodiodes, bipolar phototransistors, photosensitive field-effect transistors, photodetectors, and the like … the detector 36 may include a plurality of light sensing devices 62, such as two, three, four, or any number of light sensing devices”, (Applicant’s publication 2020/0300499, [0047]).  light detecting device” is.  In the other words, the definition of a “light detecting device” is indefinite.  The claims should point out a specific element for “light detecting device”.  
         “processing device” -  A processing device 64, such as a printed circuit board containing signal conditioning circuits (not shown), analog to digital conversion circuits (not shown), microprocessor (not shown) and memory (not shown), (Applicant’s publication 2020/0300499, [0050]). “The processing device 64 typically includes a memory (not shown) capable of storing executable instructions. The executable instructions may be stored or organized in any manner and at any level of abstraction, such as in connection with one or more applications, processor, or routines”, (Applicant’s publication 2020/0300499, [0052]).  Similarly, it is not clear what specifically a “processing device” is.  In the other words, the definition of a “processing device” is indefinite.  The claims should point out a specific element for “processing device”.    
Allowable Subject Matter
6.	Claims 1-14, 22, would be allowable if Claim Objection and Rejection under 112 were overcome, and cancelled all withdrawn claims 15-20.  Claim 21 is allowed. 
7.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 21 and 22. 
8.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a detector assembly for a duct of a heating ventilation and air conditioning system comprising an outer housing positionable within an interior of the duct at an angle to a 
9.          As claim 21, the prior art of record taken alone or in combination, fails to disclose or render obvious a detector assembly for a duct of a heating ventilation and air conditioning system comprising an outer housing having at least one through hole formed therein; an inner sampling support including a tube body, the tube body being positionable within a hollow interior of the outer housing; and at least one detector being axially aligned with the at least one through hole relative to a direction of flow through the duct when the inner sampling support is installed within the hollow interior of the outer housing, wherein the at least one detector is operable to sample air within the duct to detect a hazardous condition; and a cleaning mechanism mounted within the hollow an interior of the outer housing in alignment with the at least one detector, wherein when the inner sampling support is installed within the interior of the outer housing, the inner sampling support is rotatable about an axis such that the at least one cleaning mechanism engages the at least one detector; in combination with the rest of the limitations of claim 21.
10.          As claim 22, the prior art of record taken alone or in combination, fails to disclose or render obvious a detector assembly for a duct of a heating ventilation and air conditioning system comprising an outer housing having at least one through hole formed therein; an inner 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
March 10, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877